DETAILED ACTION
1.	This action is responsive to the communication filed on October 28, 2019.  Claims 1-13 are pending.  At this time, claims 1-13 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/665,001. Although the claims at issue are not identical, they are not patentably distinct 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

8.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 4-6, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glogau; Jordan J. et al.  (US 6912658 B1), and further in view of Raynor, Jeff (US 20020191091 A1).
a.	Referring to claim 1:
		i.	Glogau teaches an image encryption method, comprising:
(1)	acquiring a row encryption sequence and a column encryption sequence, and acquiring, from a pixel array component of a sensor, pixel rows corresponding to the respective elements of the row encryption sequence (see column 3, line 66 through column 4, line 10 and column 4, lines 56-62 of Glogau; see the combination of teaching between Glogau and Raynor for pixel array component of a sensor);
(2)	encrypting and sorting pixels in each of the pixel rows by using the column encryption sequence to obtain encrypted pixel rows corresponding to the respective pixel rows (see column 4, lines 56-62 and column 5, lines 34-57 of Glogau); and
(3)	arranging the encrypted pixel rows according to a preset arrangement order to obtain an encrypted image (see column 4, lines 56-62 and column 5, lines 34-45 of Glogau).
ii.	Although Glogau teaches the claimed subject matter, Glogau is not clear (if indeed is not inherited) or silent on the capability of disclosing a pixel array component of a sensor.  On the other hand, Raynor teaches a pixel array component of a sensor  in paragraph [0005] of Raynor.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Glogau with the teaching of Raynor for generating a unique identification which can be used to establish (see paragraph [0001] of Raynor).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Glogau with the teaching of Raynor for relates to an image sensor system which may include an image sensor having an array of pixels forming an image plane (see paragraph [0005] of Raynor).
b.	Referring to claim 2:
		i.	The combination of teaching between Glogau and Raynor teaches the claimed subject matter.  Glogau further teaches:
(1)	wherein the acquiring the row encryption sequence and the column encryption sequence comprises: acquiring an encryption sequence, and acquiring a row encryption vector and a column encryption vector by using the encryption sequence (see column 3, line 66 through column 4, line 10 and column 4, lines 56-62 of Glogau); and decoding the row encryption vector to obtain the row encryption sequence, and decoding the column encryption vector to obtain the column encryption sequence  (see column 4, lines 45-48 of Glogau).
c.	Referring to claim 4:
		i.	The combination of teaching between Glogau and Raynor teaches the claimed subject matter.  Glogau further teaches:
(1)	wherein the arranging the encrypted pixel rows according to the preset arrangement order comprises: arranging the encrypted pixel rows according to an order of positions of the elements in the row encryption sequence (see column 4, lines 56-62 and column 5, lines 34-45 of Glogau).
d.	Referring to claims 5-6, 8:
i.	These claims consist an image encryption apparatus to implement the method of claims 1-2 and 4, thus they are rejected with the same rationale applied against claims 1-2 and 4 above.
e.	Referring to claims 10-11 and 13:
.
10.	Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glogau; Jordan J. et al.  (US 6912658 B1), in view of Raynor, Jeff (US 20020191091 A1), and further in view of Qiang Zhang et al. (Elsevier - A novel image fusion encryption algorithm based on DNA sequence operationand hyper-chaotic system).
c.	Referring to claims 3, 7, and 12:
		i.	Although the combination of teaching between Glogau and Raynor teaches the claimed subject matter, they are silent about chaotic sequence.  Glogau teaches:
(1)	wherein the acquiring the row encryption vector and the column encryption vector by using the encryption sequence comprises: performing chaotic encryption on the encryption sequence to obtain a row chaotic sequence and a column chaotic sequence; and acquiring the row encryption vector by using the row chaotic sequence, and acquiring the column encryption vector by using the column chaotic sequence (see column 3, line 66 through column 4, line 10 and column 4, lines 56-62 of Glogau; see the combination of teaching between Glogau and Zhang). However, Zhang teaches chaotic sequence on page 3598, section 3.2 Image encryption of Zhang.
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Glogau with the teaching of Zhang for various protecting methods, image encryption technique is one of the most efficientand commonly methods for image information protection (see page 3596, section 1 Introduction of Zhang).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Glogau with the teaching of Zhang to resist most known attacks, such asstatistical analysis and exhaustive attacks (see page 3600, section 6 Conclusion of Zhang).
9 is rejected under 35 U.S.C. 103 as being unpatentable over Raynor, Jeff (US 20020191091 A1), and further in view of Glogau; Jordan J. et al.  (US 6912658 B1).
a.	Referring to claim 9:
		i.	Raynor teaches sensor (see paragraph [0005] of Raynor) comprising a processor (see Figure 4, element 32, and paragraph [0031] of Raynor), a sequence generation component (see paragraph [0005] of Raynor), a pixel array component (see paragraph [0005] of Raynor), a pixel row readout component (see Figure 4 of Raynor), a signal conversion component (see Figure 4 of Raynor), an encryption component (see Figure 4, element 28 of Raynor), and an image output port (see Figure 4, element 24 of Raynor), wherein:
(1)	the sequence generation component  (see paragraph [0005] of Raynor) is connected to the processor (see Figure 4, element 32, and paragraph [0031] of Raynor) for acquiring a row encryption sequence and a column encryption sequence, and sending the row encryption sequence and the column encryption sequence to the processor (see the combination of teaching between Raynor and Glogau for row encryption sequence and the column encryption sequence);
(2)	the processor is separately connected to the pixel row readout component and the encryption component (see Figure 4, element 32, and paragraph [0031] of Raynor) for receiving the row encryption sequence and the column encryption sequence, and sending the row encryption sequence to the pixel row readout component and the encrypting component, and sending the column encryption sequence to the encryption component (see the combination of teaching between Raynor and Glogau for row encryption sequence and the column encryption sequence); and
(3)	the pixel row readout component is separately connected to the signal conversion component and the pixel array component for acquiring an analog signal pixel row in the pixel array component according to the row encryption sequence, and sending the analog signal pixel row to the signal conversion component (see Figure 4 and paragraph [0025] of Raynor);
(see Figure 4 and paragraph [0025] of Raynor; see the combination of teaching between Raynor and Glogau for pixel row); and
(5)	the encryption component is connected to the image output port for encrypting the pixel rows by using the row encryption sequence and the column encryption sequence to obtain an encrypted image, and outputting the encrypted image via the image output port (see Figure 4 of Raynor; see the combination of teaching between Raynor and Glogau for row encryption sequence and the column encryption sequence).
ii.	Although Raynor teaches the claimed subject matter, Raynor is not clear (if indeed is not inherited) or silent on the capability of disclosing row encryption sequence and the column encryption sequence and pixel row.  On the other hand, Glogau teaches row encryption sequence and the column encryption sequence  in column 3, line 66 through column 4, line 10; column 4, lines 56-62; and column 5, lines 34-57 of Glogau.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Raynor with the teaching of Glogau for embedding and retrieving information into and out of a digital signal used in multimedia applications while minimizing the effect on the multimedia application of the digital signal (see column 1, lines 17-21 of Glogau).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Glogau with the teaching of Raynor for hiding data within a digital signal, and particularly for concealing information within multimedia signals such as digital image, audio, or video signals (see column 1, lines 14-16 of Glogau).
Information Disclosure Statement

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Lai; Binbin (US 20060126829 A1) discloses Image encryption method (see Title).
	b.	Greene; Spencer (US 6870929 B1) discloses High throughput system for encryption and other data operations (see Title).
c.	Luther; Willis J. (US 5533127 A) discloses Encryption system (see Title).
d.	Benkley, III; Fred G. (US 9268988 B2) discloses Biometric image sensing (see Title).
e.	Jain; Deepa (US 8798382 B2) discloses System and method for image storage and analysis (see Title).
f.	Sato; Shunichi et al. (US 5907312 A) discloses Three-dimensional image display device (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


March 12, 2021